84710: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-18500: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84710


Short Caption:PENLY VS. WOODSCourt:Supreme Court


Related Case(s):69873


Lower Court Case(s):Clark Co. - Eighth Judicial District - A546250Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAlex Penly
					In Proper Person
				


RespondentCirrus Aviation Services Inc.Mark J. Connot
							(Fox Rothschild, LLP/Las Vegas)
						


RespondentMilton J. WoodsMark J. Connot
							(Fox Rothschild, LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


07/25/2022OverdueAnswer/Rehearing/En Banc ReconsiderationRespondent





Docket Entries


DateTypeDescriptionPending?Document


05/16/2022Filing FeeFiling Fee due for Appeal. (SC)


05/16/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-15461




05/16/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-15463




05/20/2022Notice of Appeal DocumentsFiled District Court Minutes. (SC)22-16115




05/23/2022Filing FeeFiling Fee Paid. $250.00 from Alex Penly. Western Union Money Order No. 19-39408951. (SC)


05/24/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-16548




06/07/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. Transcripts Requesting : 3/17/22. (SC)22-18089




06/10/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." NNP22 - AS/EC/KP. (SC)22-18500




06/15/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-19032




06/30/2022Post-Judgment PetitionFiled Proper Person Petition for Rehearing. (SC)Y22-20737




06/30/2022Filing FeeRehearing Fee Paid. $150.00 from Alex Penly. Western Union Money Order, 22-06232860. (SC)


07/11/2022Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Answer due: 14 days. (SC)22-21733




07/20/2022Post-Judgment PetitionFiled Respondent's Answer to Petition for Rehearing. (SC)Y22-22819





Combined Case View